Citation Nr: 0334672	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1977 to July 1978.  

By rating action in May 1998, the RO denied service 
connection for schizophrenia, paranoid type.  The veteran and 
his representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2002 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for 
schizophrenia.  

The Board notes that while the RO found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for schizophrenia, the Board is required 
to conduct an independent new and material evidence analysis 
in claims involving final rating decisions.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issue has been restated on the first page of 
this decision to reflect the appropriate adjudicatory issue 
on appeal.  

The veteran requested a hearing before a Board member in 
Washington, D.C.  A hearing was scheduled for May 2003, and a 
letter was sent to the veteran providing him with this 
information.  The veteran then informed the Board that he was 
incarcerated and would be unable to attend the scheduled 
hearing.  He requested postponement until 2008, his expected 
time of release.  In a letter date in September 2003, the 
Board informed the veteran that he had not shown good cause 
to have his hearing postponed until 2008.  He was advised 
that he could submit an audiocassette or written testimony 
regarding his claim.  In November 2003, he responded with a 
written statement.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Service connection for schizophrenia was finally denied 
by an unappealed rating decision by the RO in May 1998.  

3.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for schizophrenia is either cumulative of evidence already of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1998 rating decision that denied service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2003).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for schizophrenia.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 
(West 2002); C.F.R. §§ 3.104(a), 3.156(a), 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  With respect to claims requiring new and material 
evidence, the VCAA states that, "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented."  38 U.S.C.A. § 5103A(f).  

Thus, it is necessary that the case be adjudicated initially 
by the Board on the issue of whether new and material 
evidence is of record to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Marsh v. West, 11 
Vet. App. 468, 471 (1998); Smith (Irma) v. Brown, 10 Vet. 
App. 330, 332 (1997).  If it is determined that such evidence 
has been presented, the claims will be reopened, and any 
required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2003).  However, this amendment is effective only 
for claims filed on or after August 29, 2001.  Consequently, 
the current appeal will be decided under the old version of 
§ 3.156(a) as is outlined in the decision below.  

At the outset of his claim, the veteran was informed of VCAA 
by letter in July 2001.  He was advised of the evidence 
necessary to substantiate his claim, whose responsibility it 
was to obtain needed records, what evidence VA was in the 
process of obtaining, and of what evidence was still needed.  
Additional medical records from several correctional 
facilities identified by the veteran were received in October 
2001.  VA treatment records from the facility identified by 
the veteran were also obtained and associated with the claims 
file.  A Statement of the Case, issued in September 2002, 
provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  

The veteran was scheduled for a personal hearing before a 
member of the Board in May 2003, but subsequently notified VA 
that he was incarcerated and wished to reschedule his hearing 
for not earlier than 2008.  In September 2003, he was 
notified by the Board that his request for postponement was 
denied under the provisions of 38 C.F.R. § 20.702.  He was 
advised that he could submit additional written argument or 
an audiocassette in lieu of a hearing, and was given 60 days 
to do so.  Additional argument was received from the veteran 
in November 2003.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision on the 
issue has been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to the claim to 
reopen.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issues pertaining to the right and left 
knee disabilities.  

Finality

Service connection for schizophrenia, paranoid type, was 
denied by the RO in May 1998.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim is pertinent in the consideration of the 
issue on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), the Board may reopen and review 
a claim which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  
New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2003).  

The evidence of record at the time of the May 1998 rating 
decision included copies of the veteran's service medical 
records (supplied by the veteran), including his entrance and 
separation examination reports; a VA Discharge Summary report 
for hospitalization in June 1980; a letter from the North 
Carolina Department of Corrections, and copies of treatment 
records from a correctional medical facility identified by 
the veteran.  

The service medical records showed no complaints, treatment, 
or diagnosis referable to any psychiatric problems.  His 
separation examination in June 1978 showed his psychiatric 
status was normal.  The June 1980 VA Discharge Summary report 
from VAMC Salisbury indicated that it was the veteran's first 
admission to that facility.  The report indicated that the 
veteran sought treatment for multiple problems, including 
confusion and an inability to concentrate or work, and a 
history of drug and alcohol abuse.  The diagnoses included 
multiple drug and alcohol abuse and anxiety neurosis.  He was 
discharged after two weeks and was found to be capable of 
returning to work and competent to handle his own funds.  The 
letter from the North Carolina Department of Corrections 
listed the veteran's periods of incarcerations, beginning in 
December 1984.  The correctional facility medical records 
showed treatment in 1997, primarily for psychiatric problems.  

Based on the evidence above, the RO denied service connection 
for schizophrenia, paranoid type in May 1998, on the basis 
that there was no evidence of any treatment or diagnosis of a 
psychiatric disorder in service or within the 1 year 
presumptive period following discharge from service.  The 
veteran and his representative were notified of the decision, 
and did not appeal.  The decision became final.  

In March 2001, the veteran requested that his claim of 
service connection for schizophrenia be reopened.  At that 
time, he claimed that he was first treated for psychiatric 
problems at VA Salisbury in 1978, and not 1980.  In a 
statement received in September 2001, he asserted that he 
started having problems with paranoid schizophrenia while he 
was in Korea due to his abuse of drugs and alcohol.  He said 
that he tried to get help but was refused treatment, and that 
he was given a general discharge from service.  

Parenthetically, the Board notes that on his original 
application for VA compensation in June 1980, the veteran 
claimed that he was treated for paranoid schizophrenia in 
service in March and/or April 1978, and that he was first 
treated after service at VAMC Salisbury on June 10, 1980.  In 
any event, the RO requested all treatment records from VAMC 
Salisbury from January 1978 to the present.  The records 
received from that facility show treatment beginning no 
earlier than June 10, 1980.  

The evidence added to the record since the May 1998 rating 
decision includes numerous medical records from several 
facilities in the North Carolina Department of Corrections 
from 1996 to 2001, and additional VA medical records 
(including duplicate copies) for treatment from 1980 to 1984.  

The additional medical reports are essentially cumulative and 
redundant of information previously considered.  The evidence 
previously reviewed showed no abnormalities or diagnosis of a 
psychiatric disorder in service and no evidence of a 
psychosis until many years after his discharge from service.  
The new evidence shows treatment for psychiatric problems 
from 1980 to the present.  The earliest diagnosis of 
schizophrenia was in November 1996.  As a whole, the 
additional medical evidence does not offer any new probative 
information relating the veteran's current psychiatric 
problems to military service and is merely cumulative of 
evidence already of record.  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking his current schizophrenia to 
service.  Accordingly, a basis to reopen the claim of service 
connection for schizophrenia, has not been presented.  




ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for schizophrenia, the appeal 
is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



